





EXHIBIT 10.6


FIRST AMENDMENT TO LOAN DOCUMENTS

        THIS FIRST AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is dated as of
June 29, 2004 by and between APPLIED DIGITAL SOLUTIONS, INC., a Missouri
corporation having an address of 400 Royal Palm Way, Suite 410, Palm Beach,
Florida 33480 (the “Borrower”), and INFOTECH USA, INC., a Delaware corporation
having an address of 7 Kingsbridge Road, Fairfield, New Jersey 07004 (the
“Lender”).

RECITALS

        A.        On or about June 27, 2003, the Lender made a loan to the
Borrower in the original principal amount of $1,000,000 (the “Loan”).

        B.        The Loan is evidenced and secured by, among other things, the
following loan documents, all of which are dated June 27, 2003 (collectively,
the “Loan Documents”):

                     (i)        Commercial Loan Agreement between the Borrower
and the Lender.

                     (ii)        Term Note from the Borrower to the Lender (the
“Note”).

                     (iii)        Stock Pledge Agreement from the Borrower to
the Lender.

        C.        The Borrower and the Lender have agreed to amend the Loan and
the Loan Documents, all on the terms and conditions set forth in this Amendment.

        NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

        1.        Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined shall have the meanings given to such terms in the Loan
Documents.

        2.        Extension of Maturity Date. The Loan Documents are hereby
amended to provide that the Maturity Date of the Loan is extended for one (1)
year from June 30, 2004 to June 30, 2005. Without limiting the generality of the
foregoing, the definition of the term “Maturity Date” set forth in the Note is
hereby changed from “June 30, 2004” to “June 30, 2005.”

        3.        No Defenses. The Borrower acknowledges that, as of the date
hereof, the outstanding principal balance of the Loan is $1,000,000. The
Borrower acknowledges and agrees that, as of the date hereof, it has no offsets,
counterclaims or defenses of any nature whatsoever to its obligations to the
Lender under the Loan Documents.

        4.        Representations and Warranties. In order to induce the Lender
to enter into this Amendment and to amend the Loan Documents as provided herein,
the Borrower hereby represents and warrants to the Lender that:

                     (a)        All of the representations and warranties of the
Borrower set forth in the Loan Documents are true, complete and correct in all
material respects on and as of the date hereof with the same force and effect as
if made on and as of the date hereof and as if set forth at length herein.

                     (b)        No Event of Default presently exists and is
continuing on and as of the date hereof.

                     (c)        The Borrower has full power and authority to
execute, deliver and perform any action or step which may be necessary to carry
out the terms of this Amendment, and this Amendment has been duly executed and
delivered by the Borrower and is the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms, subject to any applicable
bankruptcy, insolvency, general equity principles or other similar laws
affecting the enforcement of creditors’ rights generally.

                     (d)        The execution, delivery and performance of this
Amendment will not (i) violate any provision of any existing law, statute, rule,
regulation or ordinance, (ii) conflict with, result in a breach of, or
constitute a default under (A) the certificate of incorporation or by-laws of
the Borrower, (B) any order, judgment, award or decree of any court,
governmental authority, bureau or agency, or (C) any mortgage, indenture, lease,
contract or other material agreement or undertaking to which the Borrower is a
party or by which the Borrower or any of its properties or assets may be bound,
or (iii) result in the creation or imposition of any lien or other encumbrance
upon or with respect to any property or asset now owned or hereafter acquired by
the Borrower, other than liens in favor of the Lender.

                     (e)        No consent, license, permit, approval or
authorization of, exemption by, notice to, report to, or registration, filing or
declaration with any person is required in connection with the execution,
delivery and performance by the Borrower of this Amendment or the validity
thereof or the transactions contemplated thereby.

        5.        Counterparts. This Amendment may be signed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

        6.        No Change. Except as expressly amended by this Amendment, all
of the terms and provisions of the Loan Documents shall continue unmodified in
full force and effect, and the same are hereby ratified and reaffirmed in their
entirety.

        7.        Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New Jersey.


2

        8.        Wells Fargo Contingency. Notwithstanding anything to the
contrary contained in this Amendment, it is understood and agreed that this
Amendment and the amendments to the Loan and the Loan Documents effected hereby
are expressly conditioned and contingent upon the closing of the $4,000,000
credit facility between the Lender and Wells Fargo Business Credit, Inc. (the
“Wells Fargo Loan”), and that this Amendment shall be of no force or effect
until, and shall automatically become effective only upon, the closing of the
Wells Fargo Loan.

        IN WITNESS WHEREOF, the undersigned have caused their duly authorized
representatives to execute and deliver this Amendment as of the date set forth
on the first page hereof.

  APPLIED DIGITAL SOLUTIONS, INC.



  By:  /s/ Evan C. McKeown

--------------------------------------------------------------------------------

  Name:   Evan C. McKeown   Title:   Senior V.P., Chief Financial Officer



  INFOTECH USA, INC.



  By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

  Name:   J. Robert Patterson   Title:   Vice President














3

